 

Exhibit 10.1

 

Record and Return to:

Eugene R. Boffa, Esq.

Schumann Hanlon LLC

Harborside Plaza 10, Suite 1201

3 Second Street

Jersey City, NJ 07311

 

MORTGAGE AND SECURITY AGREEMENT

 

THIS MORTGAGE AND SECURITY AGREEMENT (“Mortgage”) is made this 12 day of May,
2017, by Hemispherx Biopharma, Inc., (“Mortgagor”), whose address is One Penn
Center, 1617 JFK Boulevard St. 500, Philadelphia, PA 19103, in favor of SW
PARTNERS LLC, a Florida limited liability company (“Mortgagee”), whose address
is at 2700 North Military Trail, Suite 225, Boca Raton, FL 33431.

 

W I T N E S S E T H:

 

In consideration of the indebtedness hereinafter referred to, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor does hereby mortgage, grant, bargain, sell, assign and
convey unto Mortgagee, with the power of sale and right of entry and possession,
all of Mortgagor’s estate, right, title and interest in, to and under, and
grants to Mortgagee a security interest in, all of the following described
property (“Mortgaged Property”) now owned or held or hereafter acquired by
Mortgagor:

 

(i)       All of the land described in Exhibit “A” annexed hereto and
incorporated herein by this reference (“Land”), including all of the rights,
privileges and appurtenances thereunto belonging, and all of the estate, right,
title and interest of Mortgagor therein or thereto, either in law or in equity,
now or hereafter acquired, and in and to all streets, roads and public places,
opened or proposed, in front of or adjoining the said Land, and all easements
and rights-of-way, public or private, now or hereafter used in connection with
the Land (collectively, the “Realty”);

 

(ii)       All buildings, structures and improvements of every nature whatsoever
now or hereafter situated on the Land. All fixtures, machinery, appliances,
equipment, furniture, inventory and personal property of every nature whatsoever
now or hereafter owned by Mortgagor and located in or on, or attached to, or
used or intended to be used in connection with or with the operation of, the
Realty, buildings, structures or other improvements, or in connection with any
construction being conducted or which may be conducted thereon, and owned by
Mortgagor, including all extensions, additions, improvements, betterments,
renewals, substitutions, and replacements to any of the foregoing and all of the
right, title and interest of Mortgagor in and to any such personal property or
fixtures together with the benefit of any deposits or payments now or hereafter
made on such personal property or fixtures by Mortgagor or on its behalf
(“Improvements”);

 

 

 

 

(iii)       If applicable, all leases and other agreements, including, without
limitation, insurance contracts pertaining to the ownership, occupancy, use,
possession or enjoyment of all or any part of the Mortgaged Property, now or
hereafter entered into, and any modification, renewal or extension thereof, and
all guaranties of the lessees’, tenants’ or occupants’ obligations thereunder,
including, without limitation, deposits of cash or securities (collectively, the
“Leases”), and all of the rents, royalties, issues, profits, revenue, income,
unearned insurance premiums and other benefits hereafter accruing under any
Lease or otherwise arising from the ownership, occupancy, use, possession or
enjoyment of all or any part of the Mortgaged Property (collectively, the “Rents
and Profits”);

 

(iv)       All proceeds and products of every kind and description of the
conversion, voluntary or involuntary, of any of the foregoing into cash, noncash
or liquidated claims, including, without limitation, proceeds of insurance and
condemnation awards;

 

(v)       All of Mortgagor’s rights further to encumber said Mortgaged Property
for debt.

 

TO HAVE AND TO HOLD the Mortgaged Property unto Mortgagee, its successors and
assigns, forever, for the purpose of securing unto Mortgagee:

 

(a)       The payment of the maximum principal sum of FOUR MILLION AND NO/100
DOLLARS ($4,000,000.00) and interest thereon, as provided in that certain
Promissory Note made by Mortgagor to Mortgagee of even date herewith, and any
modification, renewal or extension thereof (“Note”); and the payment of the
principal sum, with interest thereon, of any future advances made to Mortgagor
by Mortgagee pursuant to the provisions of Paragraph 28 hereof;

 

(b)       The performance and observance of, and compliance with, each and every
obligation, covenant, warranty, agreement, term, provision and condition
contained in the Note and this Mortgage and in all other Loan Documents (as
hereinafter defined); and

 

(c)       The payment of all other sums incurred or advanced by Mortgagee or
otherwise becoming due and payable under the provisions of the Note, this
Mortgage or any Loan Document, and interest thereon; and

 

(d)       the payment or performance, as the case may be, of all obligations of
Mortgagor pursuant to any interest rate hedge or exchange agreement (including,
but not necessarily limited to, any ISDA Master Agreement and any other swap
agreements as defined in 11 U.S.C. §101) heretofore or hereafter executed by
Mortgagor and Mortgagee, together with any related schedules and confirmations;
and

 

(e)       the repayment of all reimbursement obligations due or that may become
due under or in connection with any present or future letters of credit issued
by Mortgagee for the account of Mortgagor.

 

 

 

 

THIS IS A FIRST MORTGAGE GIVEN TO SECURE ANY PRESENT AND FUTURE OBLIGATIONS OF
MORTGAGOR.

 

Mortgagor further covenants and agrees with Mortgagee as follows:

 

2.       Wherever used in this Mortgage, unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, the word
“Mortgagor” shall mean Mortgagor and/or any subsequent owner or owners of the
Mortgaged Property; the word “Mortgagee” shall mean Mortgagee or any subsequent
holder or holders of this Mortgage; the word “Note” shall mean the note
described in paragraph (a) above of even date herewith secured by this Mortgage,
and any additional notes hereafter to be issued and secured by this Mortgage
pursuant to the future advance provisions hereof and any renewal or modification
of any of the foregoing”; the word “Obligor” shall include Mortgagor, any
guarantor of indebtedness secured hereby and any other person directly or
indirectly liable to Mortgagee for any indebtedness secured hereby; the word
“person” shall mean an individual, corporation, partnership, limited liability
company, unincorporated association, joint stock corporation and/or joint
venture; the word “Loan Documents” shall mean the Note, this Mortgage, and all
other documents executed and/or delivered by Mortgagor, any Obligor or any other
person to Mortgagee having reference to or arising in connection with the Note
or this Mortgage; and pronouns of any gender shall include the other gender, and
either the singular or plural shall include the other. If Mortgagor consists of
more than one person, the obligations and liabilities of each such person
hereunder shall be joint and several. “Will” and “shall” are used
interchangeably in this Mortgage; both denote an obligation.

 

3.       Mortgagor covenants and warrants that Mortgagor is seized of an
indefeasible estate in fee simple in the Mortgaged Property, has good and
absolute title to all existing personal property hereby mortgaged or made
subject to the security interest hereby created and has good right, full power
and lawful authority to convey, mortgage and encumber the same as provided
herein: that the Mortgaged Property is and shall be kept free and clear of all
liens, security interests, charges and encumbrances whatsoever, except for the
lien for property taxes not yet due and payable and those encumbrances, if any,
described in a schedule of exceptions to coverage in any title policy insuring
Mortgagee’s interest in the Mortgaged Property. Mortgagor fully warrants the
title to the Mortgaged Property and every part thereof, and will forever defend
the same against the claims of all persons whomsoever.

 

4.       Mortgagor shall perform, observe and comply with all provisions hereof,
of the Note and of all Loan Documents, and will promptly pay to Mortgagee the
principal with interest thereon and all other sums required to be paid by
Mortgagor under the Note and pursuant to the provisions of this Mortgage and of
all Loan Documents when payment shall become due, all without deduction or
credit for taxes or other similar charges paid or payable by Mortgagor.

 

 

 

 

5.       Mortgagor shall pay promptly, when and as due, and shall promptly
deliver to Mortgagee within fifteen (15) days of when due, receipts for the
payment of, all taxes including but not limited to assessments, rates, dues,
charges, fees, levies, fines, impositions, liens for unpaid withholding taxes,
liabilities, obligations and encumbrances of every kind whatsoever now or
hereafter imposed, levied or assessed upon or against the Mortgaged Property or
any part thereof, or upon or against this Mortgage or the indebtedness or other
sums secured hereby, or upon or against the interest of Mortgagee in the
Mortgaged Property, as well as all income taxes, assessments and other
governmental charges levied and imposed by the United States of America or any
state, county, municipality, or other taxing authority upon or against Mortgagor
or in respect of the Mortgaged Property or any part thereof, and any charge
which, if unpaid, would become a lien or charge upon the Mortgaged Property
prior to or equal to the lien of this Mortgage before they become delinquent and
before any interest attaches or any penalty is incurred. Mortgagor shall pay all
property taxes on or before November 30 of each year for the property taxes that
come due during that year (so that Mortgagor shall be entitled to the maximum
discount available).

 

6.       For purposes of this Mortgage, the following terms have the following
meanings:

 

“Full Replacement Cost” means (1) with respect to the Improvements, the cost of
replacing the Improvements without regard to deduction for depreciation, and (2)
with respect to Personal Property the cost of replacing such Personal Property.

 

“Rental Income” means the sum of (1) the total of the then ascertainable Rents
payable under the Leases, and (2) the total ascertainable amount of all other
amounts to be received by Borrower from third parties which are the legal
obligations of Tenants.

 

Borrower represents and warrants that Borrower has not received notice from any
insurance company or bonding company of any defects or inadequacies in any or
all of the Property which could (1) adversely affect the insurability of any or
all of the Property, (2) cause the imposition of increased premiums or charges
or (3) cause the termination of any insurance policy or bond.

 

Borrower will maintain at all times the following types of insurance upon or
related to the Property (collectively, “Insurance Policies”):

 

(1) Casualty Insurance. “All risk” coverage insurance against loss or da mage to
the Property from all risk perils, including acts of terrorism (foreign or
domestic), fire, lightning, wind, hail , flood, earthquake, subsidence,
vandalism, riot or civil commotion, malicious mischief burglary and theft. The
amount of such insurance shall not be less than one hundred percent (100%) of
the Full Replacement Cost of the Improvements, Fixtures, and Personal Property
owned by Borrower from time to time. The determination of the amount of the Full
Replacement Cost shall be adjusted annually to comply with the requirements of
the insurer providing such coverage or, at Lender’s election, by reference to
such indexes, appraisals or information as Lender determines in its discretion.
Absent such annual adjustment, each policy shall contain inflation guard
coverage insuring that the policy limit will be increased over time to reflect
the effect of inflation. Each policy or policies shall contain a replacement
cost endorsement and either an agreed amount endorsement (to avoid the operation
of any co-insurance provisions) or a waiver of any co-insurance provisions.
Co-insurance is not permitted and, in all events, the amount of such insurance
shall be sufficient to prevent Lender from becoming a co-insurer within the
terms of the applicable policies and under applicable Law. The maximum
deductible under such insurance will not exceed the Casualty Insurance
Deductible.

 

 

 

 

(2) Comprehensive General Liability Insurance. Commercial general liability
insurance for personal injury, bodily injury, death and property damage
liability in amounts not less than $1,000,000 per occurrence, $2,000,000
aggregate (exclusive of umbrella coverage). Lender may require Borrower to
increase the amount of such liability insurance maintained by Borrower should
Lender deem an increase to be reasonably prudent under then existing
circumstances. Such policy must include coverage for premises and operations,
products and completed operations, independent contractors, blanket contractual
liability, hired, owned and non-owned automobile liability, and innkeeper’s
legal liability. No deductible is permitted under such liability insurance.

 

(3) Flood Insurance. If the Land or any part thereof is identified by the
Secretary of Housing and Urban Development and/or the Federal Emergency
Management Agency as being situated in an area now or subsequently designated as
having special flood hazards (including those areas designated as Zone A or Zone
V), flood insurance in an amount equal to the lesser of (1) one hundred percent
(100%) of the Full Replacement Cost of the Improvements, or (2) the maximum
amount of available flood insurance. The maximum deductible under such insurance
will not exceed $20,000.00.

 

(4) Builder’s All-Risk Completed Value Insurance. During the period of any
construction on the Property or renovation or alteration of the improvements,
Builder’s All-Risk insurance in an amount approved by Lender and with an agreed
amount endorsement waiving co-insurance provisions.

 

All insurance required by this Mortgage shall be underwritten by companies
approved by Lender and each policy shall (1) in the case of a liability policy,
name Lender as additional insured, and (2) name Lender as mortgagee and loss
payee.

 

Borrower shall deliver to Lender an original of each insurance policy required
to be maintained, or a certificate of such insurance reasonably acceptable to
Lender, together with a copy of the declaration page for each such policy. Not
later than fifteen (15) days prior to the expiration of each policy of Required
Insurance, Borrower shall deliver a renewed policy or policies, or certificates
of insurance, or duplicate original or originals thereof and, if requested by
Lender, accompanied by evidence of payment satisfactory to Lender with standard
non-contributory mortgage clauses in favor of and acceptable to Lender. Upon
request of Lender, Borrower shall use its best efforts to cause its insurance
underwriter or broker to certify to Lender in writing that all the requirements
of this Mortgage governing insurance have been satisfied.

 

 

 

 

Without limiting the foregoing, within sixty (60) days after the close of each
fiscal year of Borrower, Borrower shall furnish to Lender a statement in form
and substance satisfactory to Lender setting forth the amounts of Required
Insurance, the risks covered by such insurance and of the insurance company or
companies providing such insurance, which statement shall be accompanied by
copies of all certificates of insurance evidencing the required coverages and
endorsements.

 

Each Required Insurance policy shall (1) in the case of a liability policy, name
Lender and its successors and assigns as additional insured , (2) in the case of
a casualty policy, name Lender and its successors and assigns as mortgagee and
loss payee, (3) be for a term of not less than one (I) year, (4) include a
standard mortgagee clause providing that the interest of Lender shall be insured
regardless of any breach or violation by Borrower or any Tenant of any
warranties, declarations or conditions in such policy, (5) if any such Required
Insurance policy is subject to cancellation, termination or being endorsed to
effect a change in coverage for any reason whatsoever, the insurer under such
policy shall promptly notify Lender in writing and such cancellation,
termination or change shall not be effective as to Lender until thirty (30) days
after receipt by Lender of such notice (unless such cancellation is for
non-payment, in which case such insurer shall be obligated to provide Lender
with not less than ten (I 0) days written notice), (6) shall include an
effective waiver of all subrogation rights against any loss payee, additional
insured or named insured, (7) in the case of property damage insurance policies
such policies automatically reinstate after a Casualty, (8) provide that no loss
payee or additional insured is responsible for any insurance premiums on or
assessments pursuant to any such policy, (9) permit Lender to pay the premiums
and continue such policy upon failure of Borrower to pay such premium, and (I 0)
to the extent available at commercially reasonable rates, a waiver of
subrogation endorsement as to Lender. Lender may, but shall not be obligated to,
make premium payments to prevent such cancellation. In addition, each Required
Insurance policy shall be subject to the approval of Lender as to insurance
company, amounts, content, form of policy, method by which premiums are paid and
expiration date.

 

Borrower shall (1) pay when due all insurance premiums for all Required
Insurance, (2) comply with and conform to (a) all provisions of each such
Required Insurance policy, and (b) all requirements of the insurers applicable
to Borrower or to the Property or to the use, manner of use, occupancy,
possession, operation, maintenance, alterations or repair of any of the
Property, (3) not use or permit the use of the Property in any manner which
permits any insurer to cancel or void any Required Insurance policy.

 

Borrower shall give Lender prompt notice of, and copies of documents delivered
or received by Borrower in connection with, each of the following: (l) any
claims made against Borrower for any personal injury, bodily injury or property
damage incurred on or about the Property, (2) any Casualty, and (3) any
cancellation or non-renewal of any Required Insurance policy.

 

 

 

 

Not less than fifteen (15) days prior to the expiration, termination or
cancellation of any insurance policy required to be maintained under this
Agreement, Borrower shall renew such policy or obtain a replacement policy or
policies (or a binding commitment for such replacement policy or policies),
which shall be effective not later than the date of the expiration, termination
or cancellation of the previous policy, and shall deliver to Lender a
certificate in respect of such policy or policies or a copy of the binding
commitment for such policy or policies and confirming that such policy complies
with all requirements of this Mortgage.

 

If at any time Lender is not in receipt of written evidence that all Required
Insurance is in full force and effect, Lender has the right but not the
obligation, without notice to Borrower, to obtain such insurance coverage as
Lender in its sole discretion deems appropriate. Borrower agrees that all
premiums incurred by Lender in connection with obtaining and maintaining such
insurance shall be paid by Borrower to Lender upon demand and until paid shall
bear interest at the Default Rate. At Lender’s option, said premiums may be paid
by Lender from the Escrow Fund.

 

7.       At the option of Mortgagee, Mortgagor shall deposit with Mortgagee
monthly at the time that payment is due under the Note, in addition to making
any required payments of principal and interest, until the Note is fully paid,
an amount equal to one-twelfth (1/12th) of the yearly real property taxes,
assessments and other similar charges against the Mortgaged Property or any part
thereof as estimated by Mortgagee to be sufficient to enable Mortgagee to pay
the same at least thirty (30) days before they become delinquent. Such deposits
shall not be, nor be deemed to be, trust funds, but may be commingled with the
general funds of Mortgagee, and no interest shall be payable in respect thereof.
Upon demand by Mortgagee, Mortgagor shall deliver to Mortgagee such additional
monies as are required to make up any deficiencies in the amounts necessary to
enable Mortgagee to pay such taxes, assessments and similar charges. In the
event of a default under any of the terms, covenants and conditions in the Note,
this Mortgage or any other Loan Document to be kept, performed or observed by
Mortgagor, Mortgagee may apply to the reduction of the sums secured hereby, in
such manner as Mortgagee shall determine, any amount under this Paragraph 6
remaining to Mortgagor’s credit. The amount of existing credit hereunder at the
time of any transfer of the title to the Mortgaged Property, shall, without any
specific assignment thereof, inure to the benefit of the successor owner of the
Mortgaged Property. Upon payment in full of the secured indebtedness, the amount
of any unused credit shall be paid over to the owner of record as of the date of
such full payment.

 

8.       Notwithstanding any taking by eminent domain, alteration of the grade
of any street or other injury to or decrease in value of the Mortgaged Property
by any public or quasi-public authority or corporation, Mortgagor shall continue
to make the regular payments of principal and/or interest as required by the
Note and any other evidence of indebtedness secured hereby until the loan
secured hereby is paid in full. Such award or payment shall first be applied
toward Mortgagee’s expenses and attorneys fees in obtaining the award, and then
Mortgagee may, at the option of Mortgagee in Mortgagee’s sole discretion, either
retain and apply the remaining amounts toward payment of any moneys secured by
this Mortgage, or after the payment of Mortgagee’s expenses and attorneys fees
in obtaining the award, pay over wholly or in part any remaining award to
Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Mortgaged Property, which may have been altered, damaged or destroyed as a
result of any such taking, alteration of grade, or other injury to the Mortgaged
Property, or for any other purpose or object satisfactory to Mortgagee. Nothing
herein contained shall waive the right of Mortgagee to demand payment in full of
all obligations hereby secured pursuant to Paragraph 19 hereof upon the
occurrence of such taking.

 

 

 

 

9.       Mortgagor shall preserve and maintain the Mortgaged Property in good
condition and repair. Mortgagor shall not erect any building, structure or other
improvement and shall not remove, demolish, materially alter or change the use
of any building, structure or other improvement presently or hereafter on the
Land without the prior written consent of Mortgagee, (such consent not to be
unreasonably withheld, conditioned or delayed). Mortgagor shall not permit,
commit or suffer any waste, impairment or deterioration of the Mortgaged
Property or of any part thereof, and will not take any action which will
increase the risk of fire or other hazard to the Mortgaged Property or to any
part thereof. No material fixtures, personal property or other part of the
Mortgaged Property shall be removed, demolished or altered, without the prior
written consent of Mortgagee, other than items which may become worn out,
undesirable or obsolete provided that they are replaced with similar items of at
least equal value which shall, without further action, become subject to the
lien of this Mortgage. Mortgagor will promptly repair, restore, replace or
rebuild any part of the Mortgaged Property now or hereafter subject to the lien
of this Mortgage which may be damaged or destroyed by any casualty whatsoever or
which may be affected by any proceeding of the character referred to in
Paragraph 7. Mortgagee may enter upon and inspect the Mortgaged Property at any
reasonable time during the life of this Mortgage.

 

10. Mortgagor will promptly comply with all present and future laws, ordinances,
rules and regulations of any governmental authority affecting the Mortgaged
Property or any part thereof or its use and occupancy, including, without
limitation, all applicable zoning requirements.

 

11.       Subject to the terms and conditions of this Mortgage, Mortgagor shall
not sell, convey, mortgage, transfer, lease or further encumber any legal or
equitable interest in all or any part of the Mortgaged Property, without the
prior written consent of Mortgagee, which can be withheld by Mortgagee in its
sole discretion, and any such sale, conveyance, mortgage, transfer, lease or
encumbrances made without Mortgagee’s prior written consent shall, in addition
to being an Event of Default, be voidable at Mortgagee’s option. For purposes of
this Paragraph, sale or transfer of any direct or indirect interest of Mortgagor
or a change in the beneficial ownership of Mortgagor, or a change in the
management of Mortgagor, shall be considered a conveyance of the Mortgaged
Property. If any person should obtain any interest in all or any part of the
Mortgaged Property pursuant to the execution or enforcement of any lien,
security interest or other right, whether superior, equal or subordinate to this
Mortgage or the lien hereof, such event shall be deemed to be a transfer by
Mortgagor.

 

 

 

 

Notwithstanding anything to the contrary contained herein, Mortgagor covenants
and agrees at Mortgagor’s sole cost and expense not to: (a) engage in any line
of business or other activity other than (1) acquiring, owning, developing,
operating, leasing, managing and disposing (subject to the terms hereof) of the
Mortgaged Property, (2) executing, delivering and performing the Loan Documents,
and (3) any and all lawful activities incidental, necessary and appropriate
thereto; (b) acquire or own any assets other than (1) the Mortgaged Property,
and (2) such incidental personal property as may be necessary for the operation
of the Mortgaged Property or the conduct of its business as contemplated herein;
(c) merge into or consolidate with any person, or dissolve, terminate, liquidate
in whole or in part, or change its legal structure; (d) transfer or otherwise
dispose of all or substantially all of its assets, or engage in any transfer of
assets outside the ordinary course of its business; (e) form, acquire, hold or
own any subsidiary, or make any investment in any person; (f) commingle its
assets with the assets of any other person; (g) incur any debt, secured or
unsecured, direct or contingent (including guaranteeing any obligation), other
than (1) the loan evidenced by the Note, and/or (2) trade and operational
indebtedness incurred in the ordinary course of business with trade creditors,
provided such indebtedness is (A) unsecured, (B) not evidenced by a note, (C) on
commercially reasonable terms and conditions, and (D) due not more than sixty
(60) days past the date incurred and paid on or prior to such date; (h) fail to
maintain its records, books of account, bank accounts, financial statements,
accounting records and other entity documents separate and apart from those of
any other person or have its assets listed on the financial statement of any
other entity; (i) enter into any contract or agreement with any affiliate except
upon terms and conditions that are intrinsically fair, commercially reasonable
and substantially similar to those that would be available on an arm’s-length
basis with unaffiliated third parties; (j) maintain its assets in such a manner
that it will be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other person; (k) assume or guaranty or
otherwise become obligated for the debts of any other person, hold itself out to
be responsible for the debts of any other person, or otherwise pledge its assets
for the benefit of any other person (other than to Mortgagee to secure the loan
evidenced by the Note) or hold out its credit as being available to satisfy the
obligations of any other person; (l) make any loans or advances to any person;
(m) fail either to hold itself out to the public as a legal entity separate and
distinct from any other person (including identifying itself as a division or
part of any other person), or to conduct its business solely in its own name
(including the failure to use separate stationery, invoices and checks bearing
its own name) or fail to correct any known misunderstanding regarding its
separate identity; (n) fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations (including the failure to
remain solvent or pay its own expenses and liabilities (including salaries of
its own employees) only from its own funds); (o) without the unanimous written
consent of all of its partners/managers/members/shareholders: (1) file or
consent to the filing of any petition, either voluntary or involuntary, to take
advantage of any creditors rights laws, (2) seek or consent to the appointment
of a receiver, liquidator or any similar official, (3) take any action that
might cause such entity to become insolvent, (4) make an assignment for the
benefit of creditors, (5) otherwise seek relief under any laws relating to the
relief from debts of the protection of debtors generally, or (6) take any action
in furtherance of any of the foregoing; or (p) fail to fairly and reasonably
allocate expenses that are shared with an affiliate (including for shared office
space and for services performed by an employee of an affiliate) among the
persons sharing such expenses.

 

12. Mortgagor shall notify Mortgagee in writing promptly of the occurrence of
any of the following: (a) fire or other casualty (including flooding) causing
damage to the Mortgaged Property; (b) receipt of notice from any governmental
authority relating to the structure, use or occupancy of the Mortgaged Property;
(c) receipt of any notice of alleged default from the holder of any lien or
security interest in the Mortgaged Property; or (d) commencement of any
litigation affecting the Mortgaged Property.

 

 

 

 

13.       Mortgagor shall pay or reimburse Mortgagee for all costs, charges and
expenses, including reasonable attorney’s fees and disbursements and costs,
incurred or paid by Mortgagee in any threatened, pending or completed action,
proceeding or dispute in which Mortgagee is or might be made a party or appears
as a party plaintiff or party defendant and which affects or might affect the
Note, this Mortgage or any other instrument securing the Note, or the Mortgaged
Property or any part thereof, or the interests of Mortgagor or Mortgagee
therein, including, but not limited to, the foreclosure of this Mortgage,
condemnation involving all or part of the Mortgaged Property or any action to
protect the security hereof, including all appellate proceedings in connection
with or arising out of any of the foregoing. All costs, charges and expenses so
incurred or paid by Mortgagee shall become due and payable immediately, whether
or not there be notice, demand, attempt to collect or suit pending. The amounts
so incurred or paid by Mortgagee, together with interest thereon at the Default
Rate from the date incurred until paid by Mortgagor, shall be added to the
indebtedness and secured by the lien of this Mortgage.

 

14.       If Mortgagor defaults in the payment of any tax, assessment,
encumbrance or other imposition, in its obligation to furnish insurance
hereunder or in the performance or observance of any other covenant, condition
or term in this Mortgage or in any Loan Document, Mortgagee may at its option
perform or observe the same, and all payments made (whether such payments are
regular or accelerated payments) and costs and expense incurred or paid by
Mortgagee in connection therewith shall become due and payable immediately,
whether or not there be notice or demand. The amounts so incurred or paid by
Mortgagee, together with interest thereon at the Default Rate from the date
incurred until paid by Mortgagor, shall be added to the indebtedness and secured
by the lien of this Mortgage. Nothing contained herein shall be construed as
requiring Mortgagee to advance or expend monies for any purposes mentioned in
this Paragraph, or for any other purpose. Mortgagee is hereby empowered to enter
and to authorize others to enter upon the Mortgaged Property or any part thereof
for the purpose of performing or observing any such defaulted covenant,
condition or terms, without thereby becoming liable to Mortgagor or any person
in possession holding under Mortgagor.

 

15.       Mortgagor shall keep and maintain at all times complete, true and
accurate books of account and records reflecting the results of the operation of
the Mortgaged Property. Mortgagor shall furnish to Mortgagee such financial
statements and other financial information as reasonably required by Mortgagee.

 

 

 

 

16.       As additional security for the obligations of Mortgagor under the
Note, Mortgagor hereby transfers and assigns to Mortgagee all of Mortgagor’s
right, title and interest, but not its liability, in, under, and to all
construction, architectural and design contracts existing with respect to the
Mortgaged Property, as well as any and all building permits, plats, site plans,
surveys, architectural plans and specifications, shop drawings, governmental
approvals, licenses, concurrency certificates, permits, agreements with any
utility companies (together with any deposits, impact fees, reservation fees,
allocation fees, prepaid fees and charges paid thereon), and all other consents,
approvals and rights which it may now or hereafter own with respect to or in
connection with the Mortgaged Property (collectively, the “Plans”), and agrees
that all of the same are covered by the security agreement provisions of this
Mortgage. Mortgagor agrees to deliver to Mortgagee from time to time upon
Mortgagee’s request such consents to the foregoing assignment from parties
contracting with Mortgagor as Mortgagee may require. Neither this assignment nor
any action by Mortgagee shall constitute an assumption by Mortgagee of any
obligation under any contract or with respect to the Plans, Mortgagor hereby
agrees to perform all of its obligations under any contract, and Mortgagor shall
continue to be liable for all obligations of Mortgagor with respect thereto.
Mortgagee shall have the right at any time (but shall have no obligation) to
take in its name or in the name of Mortgagor such action as Mortgagee may
determine to be necessary to cure any default under any contract or with respect
to the Plans or to protect the rights of Mortgagor or Mortgagee with respect
thereto. Mortgagor irrevocably constitutes and appoints Mortgagee as Mortgagor’s
attorney in fact, which power of attorney is coupled with an interest and
irrevocable, to enforce in Mortgagor’s name or in Mortgagee’s name all rights of
Mortgagor under any contract or with respect to the Plans. Mortgagee shall incur
no liability if any action so taken by it or on its behalf shall prove to be
inadequate or invalid. Mortgagor indemnifies and holds Mortgagee harmless
against and from any loss, cost, liability or expense (including, but not
limited to, consultants’ fees and expenses and attorneys’ fees and expenses)
incurred in connection with Mortgagor’s failure to perform such contracts or any
action taken by Mortgagee. Mortgagee may use the Plans for any purpose relating
to the Mortgaged Property. Mortgagor represents and warrants to Mortgagee that
the copy of any contract furnished or to be furnished to Mortgagee is and shall
be a true and complete copy thereof, that the copies of the Plans delivered to
Mortgagee are and shall be true and complete copies of the Plans, that there
have been no modifications thereof which are not fully set forth in the copies
delivered, and that Mortgagor’s interest therein is not subject to any claim,
setoff, or encumbrance.

 

17.       In addition to the lien on and security interest in the Realty and
Improvements created hereby, this Mortgage shall, to the extent applicable,
constitute a security agreement with respect to all personal property secured
hereby; and Mortgagor hereby agrees to execute and deliver on demand and hereby
irrevocably authorizes and appoints Mortgagee the attorney-in-fact of Mortgagor,
jointly or severally, to execute in the name of Mortgagor, deliver and, if
appropriate, to file with the appropriate filing officer or office such security
agreements, financing statements, amendments to financing statements and
comparable instruments as Mortgagee may require in order to impose, perfect or
more effectively evidence the lien or security interest hereby created. In
addition to any other rights and remedies provided herein or by law, Mortgagee
shall be entitled to pursue any and all remedies of a secured party under the
Uniform Commercial Code and other applicable statutes of the place or places
where the Mortgaged Property is located, it being hereby agreed that ten (10)
days’ notice as to the time and place of any sale shall be reasonable. No
inference shall be drawn from the inclusion of any of the Mortgaged property in
a Financing Statement filed with the New Jersey Secretary of State or Treasury
that such property is considered by Mortgagee to be personalty as opposed to
realty, Mortgagor agrees that in the event of uncertainty as to whether any
portion of the Mortgaged Property is personalty or Realty, the presumption shall
be that such item is Realty.

 

 

 

 

18.       At any time and from time to time, upon Mortgagee’s request, Mortgagor
shall make, execute and deliver or cause to be made, executed and delivered to
Mortgagee and, where appropriate, shall cause to be recorded or filed and from
time to time thereafter to be re-recorded or refiled at such time and in such
offices and places as shall be deemed desirable by Mortgagee, any and all such
further mortgages, instruments or further assurance, certificates and other
documents as Mortgagee may consider necessary or desirable in order to
effectuate, complete, enlarge or perfect, or to continue and preserve the
obligations of Mortgagor under the Note and this Mortgage, and the lien of this
Mortgage as a first and prior lien upon all of the Mortgaged Property, whether
now owned or hereafter acquired by Mortgagor. Upon any failure by Mortgagor to
do so, Mortgagee may make, execute, record, file, re-record or refile any and
all such mortgages, instruments, certificates and documents for and in the name
of Mortgagor, and Mortgagor hereby irrevocably appoints Mortgagee the agent and
attorney-in-fact of Mortgagor to do so.

 

19.       Intentionally Omitted.

 

20.       Mortgagee shall have the unconditional right, at its option, to
require payment in full of all indebtedness secured hereby and to declare all
such indebtedness immediately due and payable: (a) after default in the payment
when due of any installment of principal and/or of interest under the Note
beyond any applicable grace or cure period thereunder; or (b) after default in
the payment of any tax, water rate or assessment for ten (10) days after the
same becomes due; or (c) after default for ten (10) days after notice and demand
either in assigning and delivering the Insurance Policies hereinbefore described
or referred to or in reimbursing Mortgagee for premiums paid to obtain such
insurance as herein provided; or (d) after default for ten (10) days after
request in furnishing a statement of the amount due on the Mortgage and whether
any offsets or defenses exist to the payment of all indebtedness secured hereby;
or (e) after default for ten (10) days after notice and demand in the payment of
any installment of any assessment for local improvements which may now or
hereafter affect the Mortgaged Property and may be or become payable in
installments; or (f) after default for ten (10) days after notice and demand in
the repayment of any sum advanced by Mortgagee to protect the security hereof;
or (g) upon the actual or threatened waste, removal or demolition of, or
material alteration to or enlargement of, any building or other Improvement on
the Mortgaged Property or upon the commencement of unpermitted construction of
any new buildings(s) on any part of the Mortgaged Property; or (h) upon default
in keeping in force the insurance required by Paragraph 5 above; or (i) upon the
entry by any court of last resort of a decision that an undertaking by Mortgagor
as herein provided to pay taxes, assessments, levies, liabilities, obligations
and encumbrances is legally inoperative or cannot be enforced; or (j) after
default for ten (10) days after notice and demand in the removal of any Federal
tax lien on any of the Mortgaged Property; or (k) after default for ten (10)
days after notice and demand in the observance or performance of any other
covenant(s) or agreement(s) of Mortgagor hereunder, unless such default is not
curable in which event there shall be no grace period, or after default of
Mortgagor or any Obligor under any of the Loan Documents beyond any applicable
grace or cure period thereunder; or (l) upon the election by Mortgagee to
accelerate the maturity of said principal sum pursuant to the provisions of any
other instrument which may be held by Mortgagee as additional security for the
Note; or (m) upon the dissolution of Mortgagor; or (n) after failure to comply
within ten (10) days with a requirement or order or notice of violation of a law
or ordinance issued by any political subdivision or governmental department
claiming jurisdiction over any of the Mortgaged Property or any operation
conducted on any of the Mortgaged Property, or in the case of noncompliance
which cannot be cured or complied with within said period, then upon the failure
of Mortgagor to commence to comply with said orders or notices within said
period or thereafter diligently pursue such cure to completion; or (o)
immediately upon the filing in any court of competent jurisdiction by the United
States of America, or any instrumentality thereof, of any lis pendens against
any of the Mortgaged Property or any notice of intention to acquire under the
power of eminent domain any of the Mortgaged Property, or any part thereof, or
upon notice from the State of New Jersey, or any political subdivision of the
State of New Jersey, or any redevelopment agency of a notice of taking of the
Mortgaged Property or any part thereof; or (p) upon the issuance of any order by
the State of New Jersey, or any political subdivision, any administrative board
or, thereof or any department thereof, declaring unlawful or suspending the
current operation of any part of the Mortgaged Property; or (q) upon the filing
by or against Mortgagor or any Obligor of any petition or application for
relief, extension, moratorium or reorganization under any bankruptcy, insolvency
or debtor’s relief law or law whereunder Mortgagor or any Obligor is making an
assignment for the benefit of creditors, or entering into any arrangement with
creditors or becomes a party to any receivership proceeding, which is not
dismissed within sixty (60) days of filing in the case of matters filed against
Mortgagor or any Obligor; or (r) if Mortgagor shall grant any lien or mortgage
on the Mortgaged Property or any part thereof junior to this Mortgage; or (s)
except as permitted in this Mortgage, upon the transfer, lease, sale, pledge,
hypothecation, or further encumbrance of the Mortgaged Property or any portion
thereof or of the rents and profits therefrom; or (t) upon the commencement of
any suit against any part of the Mortgaged Property upon any other claim or lien
(whether superior or inferior to the lien of this Mortgage) which is not
dismissed within ten (10) days of filing; or (u) if there be any mortgage
superior to this Mortgage, then upon the failure to pay when due any sums
secured by or owing under said superior mortgage or the failure to abide by any
other terms or provisions of said superior mortgage, or the modification of, or
acceptance of any future or additional advance under, any such superior
mortgage; or (v) upon determination by Mortgagee that any representation,
warranty, or covenant made by Mortgagor or any Obligor or any other person in
this Mortgage or in any other instrument or document executed in connection with
this Mortgage, or in any certificate, agreement, affidavit or statement
contemplated by, or made or delivered pursuant to, or in connection with, any
such documents, is untrue or materially misleading; or (w) if Mortgagor, shall
fail to pay when due any indebtedness for borrowed money owed by Mortgagor, or
any interest or premium thereon, whether such indebtedness shall become due by
scheduled maturity, required payment, acceleration, demand or otherwise; or (x)
if Mortgagor or any Obligor shall fail to abide by any term, covenant, or
agreement under any agreement or instrument evidencing, securing or relating to
any indebtedness for borrowed money owing by Mortgagor or such Obligor, if the
effect of such failure is to accelerate, or permit the holder or holders to
accelerate, the maturity of such indebtedness, whether or not such failure be
waived by the holder or holders of such indebtedness; or (y) a material adverse
change occurs in Mortgagor or any Obligor’s financial condition. The occurrence
of any of the foregoing events is hereinafter referred to as an “Event of
Default”. No consent or waiver express or implied by Mortgagee to or of any
default by Mortgagor hereunder shall be construed as a consent or waiver to or
of any further default of the same or any other term, covenant, condition or
provision hereof, or of or under any of the obligations secured hereby; and no
consent or waiver shall be deemed or construed to exist by reason of any
curative action initiated by Mortgagor or any other course of conduct or in any
other manner whatsoever except by a writing duly executed by Mortgagee and then
only to the single occasion to which such writing is addressed. In order to
accelerate the maturity of the indebtedness secured hereby because of the
failure to pay any tax, assessment, premium, charge, liability, obligation or
encumbrance upon the Mortgaged Property as herein provided, it shall not be
necessary or required that Mortgagee first pay the same.

 

 

 

 

21.       Upon the occurrence of an Event of Default, Mortgagee may, in its sole
and absolute discretion, either with or without entry or taking possession as
hereinabove provided or otherwise, proceed by suit or suits at law or in equity
or by any other appropriate proceeding or remedy: (a) to enforce payment of the
Note or the performance of any term hereof or any other right; (b) to foreclose
this Mortgage and to sell, as an entirety or in separate parcels, the Mortgaged
Property, under the judgment or decree of a court or courts of competent
jurisdiction; and (c) to pursue any other remedy available to it under law or in
the other Loan Documents. Mortgagee shall take action either by such proceedings
or by the exercise of its powers with respect to entry or taking possession, or
both, as Mortgagee may determine. If any of the proceeds of the loan evidenced
by the Note have not been disbursed, upon the occurrence of an Event of Default,
Mortgagee shall have the absolute right to refuse to disburse any such proceeds.

 

22.       If an Event of Default shall have occurred, Mortgagee, to the extent
permitted by law and without regard to the value or occupancy of the security,
shall be entitled as a matter of right if it so elects in its sole and absolute
discretion to the appointment of a receiver to enter upon and take possession of
the Mortgaged Property and to collect all rents, revenues, issues, income,
products and profits thereof and apply the same as the court may direct. The
receiver shall have all rights and powers permitted under the laws of the state
where the Land is located and such other powers as the court making such
appointment shall confer, including the right to sell the Mortgaged Property.
The expenses, including receiver’s fees, attorneys’ fees, costs and agent’s
compensation incurred pursuant to the powers herein contained shall be secured
by this Mortgage. The right to enter and take possession of and to manage and
operate the Mortgaged Property, and to collect the rents, issues and profits
thereof, whether by a receiver or otherwise, shall be cumulative to any other
right or remedy hereunder or afforded by law, and may be exercised concurrently
therewith or independently thereof. Mortgagee shall be liable to account only
for such rents, issues and profits actually received by Mortgagee whether
received pursuant to this Paragraph or any other provision hereof.
Notwithstanding the appointment of any receiver or other custodian, Mortgagee
shall be entitled as pledgee to the possession and control of any cash deposits
or instruments at the time held by, or payable or deliverable under the terms of
this Mortgage to Mortgagee.

 

23.       Mortgagee shall have the power and authority to institute and maintain
any suits and proceedings as Mortgagee may deem advisable (a) to prevent any
impairment of the Mortgaged Property by any acts which may be unlawful or to
prevent any violation of this Mortgage; (b) to preserve or protect its interest
in the Mortgaged Property; and (c) to restrain the enforcement of or compliance
with any legislation or other governmental enactment, rule or order that may be
unconstitutional or otherwise invalid, if the enforcement of or compliance with
such enactment, rule or order might impair the security hereunder or be
prejudicial to Mortgagee’s interest.

 

 

 

 

24.       No delay or omission of Mortgagee or of any holder of the Note to
exercise any right, power or remedy accruing upon any Event of Default shall
exhaust or impair any such right, power or remedy or shall be construed to waive
any such Event of Default or to constitute acquiescence therein. Every right,
power and remedy given to Mortgagee may be exercised from time to time as often
as may be deemed expedient by Mortgagee.

 

25.       If Mortgagee: (a) grants forbearance or an extension of time for the
payment of any sums secured hereby; (b) takes other or additional security for
the payment thereof; (c) waives or does not exercise any right granted in the
Note, this Mortgage or any other Loan Document; (d) releases any part of the
Mortgaged Property from the lien of this Mortgage or any other instrument
securing the Note; (e) consents to the filing of any map, plat or replat of the
Land; or (f) consents to the granting of any easement on the Land, no such act
or omission shall release, discharge, modify, change or affect the original
liability under the Note, this Mortgage or otherwise of Mortgagor, or any
subsequent purchaser of the Mortgaged Property or any part thereof or any
mortgagor, co-signer, endorser, or surety. No such act or omission shall
preclude Mortgagee from exercising any right, power or privilege herein granted
or intended to be granted in case of any Event of Default then existing or of
any subsequent Event of Default nor, except as otherwise expressly provided in
an instrument or instruments executed by Mortgagee shall the lien of this
Mortgage be altered thereby. In the event of the sale or transfer by operation
of law or otherwise of all or any part of the Mortgaged Property, Mortgagee,
without notice to any person, firm or corporation, is hereby authorized and
empowered to deal with any such vendee or transferee with reference to the
Mortgaged Property or the indebtedness secured hereby, or with reference to any
of the terms or conditions hereof, as fully and to the same extent as it might
deal with the original parties hereto and without in any way releasing or
discharging any of the liabilities or undertakings hereunder.

 

26.       If Mortgagee shall have proceeded to enforce any right or remedy under
this Mortgage by foreclosure, entry or otherwise, and such proceedings shall
have been discontinued or abandoned for any reasons, or shall have been
determined adversely to Mortgagee, then, at the option of Mortgagee, Mortgagor
and Mortgagee shall be restored to their former positions and rights hereunder,
and all rights, powers and remedies of Mortgagee shall continue as if no such
proceeding had occurred or had been taken.

 

27.       No right, power or remedy conferred upon or reserved to Mortgagee by
the Note, this Mortgage or any other Loan Document is exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or under the Note or any other Loan Document, or now or
hereafter existing at law, in equity or by statute.

 

28.       This Mortgage is also given to secure advances, whether such advances
are obligatory or are to be made at the option of Mortgagee, or otherwise, made
to Mortgagor, as are made within twenty (20) years from the date hereof, to the
same extent as if such future advances were made on the date of the execution of
this Mortgage. The total amount of indebtedness that may be so secured may
decrease or increase from time to time, but the total unpaid balance so secured
at one time shall not exceed FourMillion Dollars ($4,000,000), plus interest
thereon, and any disbursements made for the payment of taxes, levies or
insurance on the Mortgaged Property, with interest on such disbursements at the
Default Rate. Advances may be made pursuant to this provision to an Obligor
without the consent of Mortgagor being obtained prior thereto. Mortgagor hereby
agrees that the Mortgaged Property shall secure any and all such advances.

 

 

 

 

29.       If as part of the inducement to Mortgagee to make the loan evidenced
by the Note, Mortgagor has caused certain other persons, firms or corporations
to enter into certain guaranty agreements with Mortgagee guaranteeing the
obligations of Mortgagor, Mortgagor covenants and agrees that such persons,
firms or corporations shall fully perform, comply with and abide by such
agreements. It is further understood and agreed by Mortgagor that such
representations and agreements by such other persons, firms and corporations
shall constitute for the purpose of its obligations hereunder, covenants on
behalf of Mortgagor.

 

30.       In the event of a conflict between the terms hereof and the Note or
any other Loan Document, the terms of the document which shall either enlarge
the interest of Mortgagee in the Mortgaged Property, grant to Mortgagee greater
financial security in the Mortgaged Property and/or assure payment of the Note
and all sums secured hereby in full shall control.

 

31.       Whenever one of the parties hereto is named or referred to herein, the
heirs, successors and assigns of such party shall be included and all covenants
and agreements contained in this Mortgage, by or on behalf of Mortgagor or
Mortgagee, shall bind and inure to the benefit of their respective heirs,
successors and assigns, whether so expressed or not.

 

32.       All notices, demands, requests and other communications made hereunder
shall be in writing and shall be properly given and deemed delivered on the date
of delivery if sent by personal delivery or nationally recognized overnight
courier and on the third business day following mailing if sent by certified or
registered mail, postage prepaid, return receipt requested, to the address of
such party on the first page of this Mortgage. Either party may change the
address to which any such notice, report, demand or other instrument is to be
delivered or mailed by furnishing written notice in accordance herewith of such
change to the other party, but no such notice of change shall be effective
unless and until received by such other party.

 

33.       In the event that any of the covenants, agreements, terms or
provisions contained in the Note, this Mortgage or any other Loan Document shall
be invalid, illegal or unenforceable in any respect, the validity of the
remaining covenants, agreements, terms or provisions contained herein and in the
Note and any other Loan Document shall be in no way affected, prejudiced or
disturbed thereby.

 

34.       Neither this Mortgage nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought. Any agreement hereafter made
by Mortgagor and Mortgagee relating to this Mortgage shall be superior to the
rights of the holder of any intervening lien or encumbrance.

 

35.       “Default Rate” shall have the meaning defined in the Note.

 

 

 

 

36.       In addition to the obligations described above (as evidenced by the
Note or otherwise), this Mortgage is given to secure any and all obligations
from Mortgagor to Mortgagee arising by virtue of any security agreement,
promissory note, guaranty or other agreement between Mortgagor and Mortgagee and
for all obligations of Mortgagor to Mortgagee, contingent or absolute, direct or
indirect, regardless of however or whenever created.

 

37.       Mortgagee is hereby subrogated to the lien and to the rights of the
owner and holder thereof of each and every mortgage, lien or other encumbrance
on the Mortgaged Property, or any portion thereof, which is paid or satisfied,
in whole or in part, out of the proceeds of the loan secured hereby, and the
respective liens of said mortgage, liens or other encumbrances shall be
preserved and shall pass to and be held by Mortgagee as security for the
indebtedness secured hereby to the same extent as if they had been duly assigned
by separate instrument of assignment and notwithstanding the fact that the same
shall be canceled and satisfied of record.

 

38.       That acceptance by Mortgagee of any payment which is less than full
payment of all amounts due and payable at the time of such payment, even if made
by one other than the Obligor, shall not constitute a waiver of Mortgagee’s
right to exercise its option to declare the whole of the principal sum then
remaining unpaid, together with all accrued interest thereon, immediately due
and payable without notice or to exercise any other rights of Mortgagee except
and as to the extent otherwise provided by law or this Mortgage.

 

39.       Mortgagor consents to any and all renewals and extensions in the time
of payment of the secured indebtedness, and agrees further that, at any time and
from time to time without notice to any person, the terms of payment provided
for in the Note may be modified or the security described in this Mortgage (or
any other collateral which may be held by Mortgagee) may be released (in whole
or in part) or increased, changed or exchanged by agreement between Mortgagee
and any owner of the Mortgaged Property affected by this Mortgage without in
anyway affecting the liability of any party to the Note, or any person liable or
to become liable with respect to the secured indebtedness. Mortgagor agrees that
no sale of the Mortgaged Property, no forbearance on the part of Mortgagee and
no extensions, whether oral or in writing, of the time for the payment of the
whole or any part of the obligations hereby secured (or secured by any other
collateral which may be held by Mortgagee), or any other indulgence given by
Mortgagee, whether with or without consideration, shall operate to relieve or,
in any manner, affect the original liability of Mortgagor or the priority of
this Mortgage or to limit, prejudice or impair any right of Mortgagee, notice of
any such extension, indulgence and forbearance being hereby waived by Mortgagor
(and by any endorsers, or other persons liable or who may become liable for
payment of all or any portion of the indebtedness secured hereby) and all those
claiming by, through and under Mortgagor. It is expressly agreed that any
release or releases may be made by Mortgagee without the consent or approval of
any other person or persons whomsoever.

 

 

 

 

40.       If Mortgagor shall, with the duly issued prior written consent of
Mortgagee, grant any lien or mortgage on the Mortgaged Property junior to this
Mortgage, such junior lien or mortgage shall be subject to, in addition to all
tenancies now or hereafter affecting the Mortgaged Property, all such renewals
and extensions, modifications, releases, increases, increases in interest rate,
future advances, changes or exchanges to the Note and this Mortgage as Mortgagor
and Mortgagee may agree upon or as may be provided herein, without joinder or
consent of such junior lien or mortgage holder, and without any obligation on
Mortgagee’s part to give notice of any kind thereto. Notwithstanding the
foregoing, Mortgagor will not suffer or permit any act or omission whereby any
of the Mortgaged Property shall become subject to any attachment, judgment,
lien, charge or other encumbrances whatsoever or whereby any of the security
represented by this Mortgage shall be impaired or threatened. Mortgagor will not
directly or indirectly do anything or take any action which might prejudice any
of the rights, titles or interests of Mortgagee in or to any of the Mortgaged
Property and/or impose or create any direct or indirect obligation or liability
on the part of Mortgagee with respect to any of the Mortgaged Property. If any
such attachment, judgment, lien, charge or other encumbrance is filed against
the Mortgaged Property, or any portion thereof. Mortgagor shall cause the same
to be immediately discharged or otherwise bonded or transferred to other
security.

 

41.       Mortgagee does not intend to violate any applicable usury laws.
Accordingly, all agreements between Mortgagor and Mortgagee are expressly
limited so that in no contingency or event whatsoever, whether by reason of
advancement of the proceeds hereof, acceleration of maturity of the unpaid
principal balance hereof, or otherwise, shall the amount paid or agreed to be
paid to Mortgagee for the use, forbearance or detention of the money to be
advanced hereunder (including all interest on the Note, the loan fees payable in
connection herewith, and the aggregate of all other amounts taken, reserved or
charged pursuant to the Note, this Mortgage, or any Loan Document, which, under
applicable laws is or may be deemed to be interest) exceed the maximum rate
allowed by applicable law. If, from any circumstances whatsoever, fulfillment of
any obligation hereof or of the Note or any Loan Document, at the time
performance of such obligation shall be due, shall cause the effective rate of
interest upon the sums evidenced by the Note or hereby to exceed the maximum
rate of interest allowed by applicable law then, the obligation to be fulfilled
shall be reduced automatically to the extent necessary to prevent that effective
rate of interest from exceeding the maximum rate allowable under applicable law
and to the extent that Mortgagee shall receive any sum which would constitute
excessive interest, such sum shall be applied to the reduction of the unpaid
principal balance due hereunder and not to the payment of interest or, if such
excessive interest exceeds the unpaid balance of principal the excess shall be
refunded to Mortgagor. This provision shall control every other provision of all
agreements between Mortgagor and Mortgagee. Nothing herein shall be deemed to
limit any rights, powers or privileges which Mortgagee may have by reason of its
being a national or state banking association pursuant to any law of the United
States of America or the State of New Jersey, or any rule, regulation or order
of any department or agency thereof and nothing herein shall be deemed to make
unlawful any transaction or conduct by Mortgagee which is lawful pursuant to, or
which is permitted by, any of the foregoing.

 

 

 

 

42. Mortgagor represents, warrants and covenants that Mortgagor has not used
Hazardous Materials (as hereinafter defined), on, from, or affecting the
Mortgaged Property in any manner which violates federal, state, or local laws,
ordinances, rules regulations or policies governing the use, storage, treatment,
transportation, manufacture, refinement, handling, production or disposal of
Hazardous Materials, and to Mortgagee’s kn0wledge no prior owner of the
Mortgaged Property or any tenant, subtenant prior tenant or prior subtenant has
used Hazardous Materials on, from, or affecting the Mortgaged Property, in any
manner which violates federal, state or local laws, ordinances, rules,
regulations or policies governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production or disposal of Hazardous
Materials. Mortgagor shall keep or cause the Mortgaged Property to be kept free
of Hazardous Materials. Without limiting the foregoing, Mortgagor shall not
cause or permit the Mortgaged Property to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose, transfer, produce or process
Hazardous Materials, except in compliance with all applicable federal, state and
local laws and regulations, nor shall Mortgagor cause or permit, as a result of
any intentional or unintentional act or omission on the part of Mortgagor or any
tenant or subtenant, a release of Hazardous Materials onto the Mortgaged
Property or onto any other property. Mortgagor shall comply with and ensure
compliance by all tenants and subtenants with all applicable federal, state and
local laws, ordinances, rules and regulations, whenever and by whomever
triggered, and shall obtain and comply with any and all approvals, registrations
or permits required thereunder. Mortgagor shall (a) conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to clean up and remove all Hazardous Materials, on,
from, or affecting the Mortgaged Property (i) in accordance with all applicable
federal, state, and local laws, ordinances, rules, regulations, and policies,
(ii) to the satisfaction of Mortgagee, and (iii) in accordance with the orders
and directions of all federal, state and local governmental authorities and (b)
defend, indemnify, and hold harmless Mortgagee and its employees, agents,
officers and directors, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs, or expenses of whatever kind or
nature, known or unknown, contingent or otherwise, arising out of, or in any way
related to (i) the presence, disposal, release, or threatened release of any
Hazardous Materials which are on, from, or affecting the soil, water,
vegetation, buildings, personal property, persons, animals, or otherwise; (ii)
any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials; (iii) any
lawsuit brought or threatened, settlement reached, or government order relating
to such Hazardous Materials; and/or (iv) any violation of laws, orders,
regulations, requirements, or demands of governmental authorities, or any
policies or requirements of Mortgagee, which are based upon or in any way
related to such Hazardous Materials, including without limitation, attorneys and
consultant fees, investigation and laboratory fees, court costs, and litigation
expenses. In the event this Mortgage is foreclosed, or Mortgagor tenders a deed
in lieu of foreclosure, Mortgagor shall deliver the Mortgaged Property to
Mortgagee free of any and all Hazardous Materials so that the condition of the
Mortgaged Property shall conform with all applicable federal, state and local
laws, ordinances, rules or regulations affecting the Mortgaged Property. For
purposes of this Paragraph, “Hazardous Materials” includes without limitation,
any flammable explosives, radioactive materials, hazardous materials, hazardous
wastes, hazardous or toxic substances or related materials defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (42 U.S.C. Sections 1801, et seq.), the Resource
Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sections 2901, et
seq.), and in the regulations adopted and publications promulgated pursuant
thereto, or any other federal, state or local environmental laws, ordinances,
rules, or regulations. The provisions of this Paragraph shall be in addition to
any and all obligations and liabilities Mortgagor may have to Mortgagee at
common law, and shall survive the transactions contemplated herein. Mortgagee in
its sole discretion, in the event of any Event of Default under this Mortgage,
may inspect the Mortgaged Property or retain others to inspect the Mortgaged
Property and conduct whatever tests Mortgagee deems necessary to insure
Mortgagor is in compliance with the warranties, covenants and representations
contained in this Paragraph. In the event Mortgagee ascertains, with or without
an inspection of the Mortgaged Property, that there are any violations of any
warranties or covenants contained in this Paragraph or that any of Mortgagor’s
representations contained herein are inaccurate, then Mortgagee may foreclose
this Mortgage, although Mortgagee shall be under no obligation to do so, or
Mortgagee may pursue any other remedies provided under the Loan Documents which
Mortgagee is entitled to pursue as a result of a violation of the warranties and
covenants of this Paragraph or as a result of any inaccurate or false
representations contained in this Paragraph.

 

 

 

 

43.       Mortgagee shall have the right, at any time and from time to time, to
order an appraisal of the Mortgaged Property at the expense of Mortgagor. Such
an appraisal (the “Appraisal”) shall be rendered by an appraiser selected by
Mortgagee and shall comply with the appraisal standards set forth in Section
34.44(a) of Subpart C of Part 34 of Title 12 of the Code of Federal Regulations.
The Appraisal will be addressed to Mortgagee and will constitute Mortgagee’s
property. If the Appraisal is approved by Mortgagee’s in-house review appraiser,
Mortgagee will provide Mortgagor with a copy of such Appraisal upon written
request by Mortgagor. Mortgagor hereby agrees to grant Mortgagee’s appraiser
prompt access to the premises to be appraised and to cooperate with the
appraiser in the preparation of the Appraisal.

 

44.       Mortgagor shall, within five (5) days after written demand by
Mortgagee, execute in such form as shall be required by Mortgagee, an estoppel
certificate duly acknowledged setting forth the amount of principal and interest
unpaid hereunder and the general status of this Mortgage. Failure of Mortgagor
to make and deliver the estoppel certificate within the required time shall
constitute an Event of Default hereunder.

 

45.       Omitted

 

46.       Except for equipment leased by Mortgagor from unrelated third parties
upon Mortgagee’s prior approval (not to be unreasonably withheld, conditioned or
delayed), the lien of this Mortgage will automatically attach, without further
act, to all after acquired property of any nature whatsoever attached to,
located in, on, or used in the operation of the Mortgaged Property or any part
thereof, owned by Mortgagor or in which Mortgagor has an interest, and Mortgagor
covenants and warrants that it will have good and absolute title to all of the
aforesaid after acquired property it acquires, free of any lien or encumbrance.

 

47.       The organizational documents of Mortgagor (including, without
limitation, Operating Agreement, Partnership Agreement, Articles, Bylaws, and
Shareholder’s Agreement, as applicable) shall not be changed, modified, canceled
or altered in any manner without the prior written consent of Mortgagee (not to
be unreasonably withheld, conditioned or delayed), and such organizational
documents shall at all times be maintained in full force and effect and in good
standing.

 

 

 

 

48.       Mortgagor and Mortgagee acknowledge and agree that in no event shall
Mortgagee be deemed to be a partner or joint venturer with Mortgagor. Without
limitation of the foregoing, Mortgagee shall not be deemed to be such a partner
or joint venturer on account of its becoming a mortgagee in possession or
exercising any rights pursuant to this Mortgage or pursuant to any other
instrument or document evidencing or securing any of the indebtedness secured
hereunder, or otherwise.

 

49.       Upon payment in full of all sums due under the Note and this Mortgage,
Mortgagee shall, upon the request of, and at the cost of, Mortgagor, execute a
proper satisfaction of this Mortgage; provided, however, Mortgagee may, in its
sole and absolute discretion, regardless of consideration, cause the release of
any part of the Mortgaged Property from the lien of this Mortgage without in any
manner affecting or impairing the lien or priority of this Mortgage as to the
remainder of that Mortgaged Property.

 

50.       Mortgagor represents and warrants that neither Mortgagor, nor any of
its members or affiliates, is a prohibited person and Mortgagor and all of its
members and affiliates are in full compliance with all applicable orders, rules,
regulations and recommendations of The Office of Foreign Assets Control of the
U.S. Department of the Treasury.

 

51.       If Mortgagor is more than one person, then all obligations of
Mortgagor hereunder shall be joint and several.

 

52. MORTGAGEE (BY ITS ACCEPTANCE HEREOF) AND MORTGAGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT TO ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS MORTGAGE, AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF EITHER PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR MORTGAGEE EXTENDING CREDIT TO MORTGAGOR.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed under seal
as of the date first written above.

 

  MORTGAGOR:       Hemispherx Biopharma, Inc.         By: /s/ Thomas Equels    
Thomas Equels, Chief Executive Officer

 

STATE OF NEW JERSEY )     )ss.:         COUNTY OF )  

 

BE IT REMEMBERED that on this 12th day of May, 2017 before me, the subscriber,
personally appeared Thomas Equels, who, being by me duly sworn on his oath,
deposed and made proof to my satisfaction that he is the Chief Executive Officer
of Hemispherx Biopharma, Inc., named in the attached Mortgage and Security
Agreement, and he acknowledged that he signed and delivered the Mortgage and
Security Agreement as the duly authorized by the board of directors pursuant to
its bylaws.

 

________________________________

 

 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

 

 

 